Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
As per claim 12, Applicant recites “include accessing” which appears to be missing necessary pluralization of “include”.  

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“mechanism for” in claim 3
“assembly for” claim 7
“mechanism for” claim 9 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant has recited mechanisms and means for effecting a recited limitation.  However, the specification does not provide sufficient written description to support interpretation of the claim language which invokes 35 USC §112(f).

Claim 4 is rejected due to its explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 18 recite the limitation "the second location”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 20 recite the limitation "the ground”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, and 19 recite the limitation "the pickup container step”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-12, 14-16, and 19-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.



Intended Use
It is herein noted that claims s and 7 are recited in such a manner that when properly construed, certain terms do not limit the scope of the claim(s) when given the broadest reasonable interpretation.  Notably, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  While the Examiner has consulted the Specification as originally filed to determine what the applicant intends the terms at question to mean, a positive limitation from the Specification cannot be read into a claim that does not itself impose that limitation.  See MPEP § 2111.01.  
The claim language raising a question as to its limiting effect is:
“for delivering” – claim 1, 13, 18
“for permitting” – claim 7
“for delivery” – claim 3
“for housing” – claim 10

See MPEP §§ 2103(I)(C) (citing e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)), 2114 (II) (“apparatus claims cover what a device is, not what a device does.” (citing e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1467, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))) and generally 2111.04.

Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patron (US 2015/0202770) in view of Weichers (US 2017/0024688) and Gurin (US 2018/0186274).

As per claim 1, Patron teaches a computer-implemented method, comprising 
receiving a request from a user to pick up an article in a position at a first location ([0489] “a go function may allow the user to remotely make the autonomous neighborhood vehicle 100 move and/or begin a deliver and or pick-up submitted by the user” see also [0464] “assignment … e.g., a pick-up and/or deliver”, also [0100] “The user interface 104 may enable individuals [] to enter commands (e.g., a destination, a set of details about the pick-up and/or drop-off [])”. ), 

navigating a robot having a plurality of wheels ([0006] “The autonomous robot may be a two-wheeled transportation device, a three-wheeled transportation device, and/or a four-wheeled transportation device”) and a closeable transport container carried by the plurality of wheels ([0006] “The autonomous robot may include a rectangular strage container that is substantially above an area formed by wheels of the autonomous robot”) to the first location ([0115] “vehicle 100 is autonomously navigable to the destination”), moving the closeable transport container to the plurality of wheels ([0012] “A telescopic riser coupled to a base of the robot may automatically displace a set of front wheels to rise and/or fall based on the detected one of the gradation [] to provide mechanical stability for the item in a rectangular storage compartment of the robot”)


navigating the robot over an outdoor transportation network from the first location to the second location for delivering the article to the second location ((230, 242 Fig. 2 [0016], ([0103] “move … to the road”, “bike lane”, also [0505] “in a bike lane”, [0005] “traversing a sidewalk”, [0103] "to the sidewalk”, [0505] “on the sidewalk that the autonomous robot… is traveling”, also [0115] “vehicle 100 is autonomously navigable to the destination” See also, [0489-0490] “A stop function may allow the user to remotely stop the autonomous neighborhood vehicle 100, a go function may allow the user to remotely make the autonomous neighborhood vehicle 100 move and/or begin a deliver and/or pick-up submitted by the user.
[0490] The user may be able to change the route taken by the autonomous neighborhood vehicle, the destination and/or return location by selecting a reroute function. A change details function may allow the user to alter aspects of the task (e.g., pick-up and/or delivery).” [0467], “eject the object from the ejection module 110 to a targeted destination”).
Patron does not explicitly disclose moving the closeable transport container relative to the plurality of wheels as a function of the position of the article at the first position.  However, in a related invention, Gurin teaches dynamically changing the height or docking angle of the vehicle to align with an external loading position of an item for pickup (claim 7 “or unloading mode interfacing with an external loading dock and an external transport vehicle height altering device operable to dynamically change at least one of the transport vehicle height or docking angle to align with the external loading dock for the loading or unloading of the at least one box.”)  It would have been obvious to modify Patron with the ability to move the transport container relative to the position of the article in order to ensure appropriate alignment necessary for the transfer of the article.

Patron does not explicitly disclose causing the at least one computer to cause the robot to open the closeable transport container and to move the article from the first stationary location to inside the transport container with the robot transport mechanism.  However, in a related invention, Wiechers teaches the collection of a shipment ([0018]) utilizing a suitable transport unit which collects the shipment using a robotic means ([0027] 21, Fig. 2F) where the first location is a stationary first location ([0011] “parked the customer vehicle” and [0012] “vehicle is parked at a particular location”).  It would have been obvious to modify Patron with a robotic means for collecting items from a stationary location and moving them inside the autonomous vehicle in order to obviate the necessity for a human to be present at the time of pickup to create a more efficient collection system.


As per claim 2, Patron teaches the method of Claim 1.  Patron does not explicitly disclose causing a pickup container at the first location to deliver the article from the pickup container to the transport container at the first location.  However, in a related invention, Wiechers teaches that the autonomous distribution vehicle can cause the closure unit to open delivering the parcel into a manner in which can facilitate the removal thereof (104, Fig. 3, [0046] “distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle can [remove a shipment]” and [0011] “parked the customer vehicle” and [0012] “vehicle is parked at a particular location”).  It would have been obvious to modify Patron with the ability to allow for a pickup container with a means for facilitating the vehicle to pickup a shipment in order to obviate the necessity for a human to be present at the time of pickup to create a more efficient collection system while providing for the security of the shipment.


As per claim 3, Patron teaches the method of Claim 2. Patron does not explicitly disclose the pickup container has a pickup transport mechanism for removing the article from the pickup container for delivery to the transport container at the first location. However, in a related invention, Wiechers teaches that the autonomous distribution vehicle can cause the closure unit to open delivering the parcel into a manner in which can facilitate the removal thereof ([0046] “distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle can [remove a shipment]”).  It would have been obvious to modify Patron with the ability to allow for a pickup container with a means for facilitating the vehicle to pickup a shipment in order to obviate the necessity for a human to be present at the time of pickup to create a more efficient collection system while providing for the security of the shipment.

As per claim 4, Patron teaches the method of Claim 3.  Patron does not explicitly disclose that the transport mechanism is inside the pickup container.  However, in a related invention, Wiechers teaches that the autonomous distribution vehicle can cause the closure unit to open delivering the parcel into a manner in which can facilitate the removal thereof ([0046] “distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle can [remove a shipment]”).  It would have been obvious to modify Patron with the ability to allow for a pickup container with a means for facilitating the vehicle to pickup a shipment in order to obviate the necessity for a human to be present at the time of pickup to create a more efficient collection system while providing for the security of the shipment.
As per claim 5, Patron teaches the method of Claim 2.  Patron does not explicitly disclose that the pickup container is a closeable pickup container and the causing the pickup container step includes opening the pickup container.  However, in a related invention, Wiechers teaches that the autonomous distribution vehicle can cause the closure unit to open delivering the parcel into a manner in which can facilitate the removal thereof ([0046] “distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle can [remove a shipment]”).  It would have been obvious to modify Patron with the ability to allow for a pickup container with a means for facilitating the vehicle to pickup a shipment in order to obviate the necessity for a human to be present at the time of pickup to create a more efficient collection system while providing for the security of the shipment.
As per claim 6, Patron teaches the method of Claim 2, wherein the transport container has an interior (4401, Fig. 44) and an opening communicating with the interior of the transport container (110, Fig. 44).  Patron does not explicitly disclose that the pickup container has an interior and an opening communicating with the interior of the pickup container, further comprising causing the robot to align the opening of the transport container with the opening of the pickup container.  However, in a related invention, Gurin teaches that the pickup container has an opening which can communicate with the interior of the pickup container (16, Fig. 4A “loading dock”) and moving of the closeable transport container step includes causing relative positioning between the autonomous distribution vehicle and the pickup container (Claim 7 “operating within a loading or unloading mode interfacing with an external loading dock and an external transport vehicle height altering device operable to dynamically change at least one of the transport vehicle height or docking angle to align with the external loading dock for the loading or unloading of the at least one box.”).  It would have been obvious to modify Patron with a closeable member on the pickup container where the container has an interior portion to allow for the storage of a particular item as well as protection from the elements and thievery; further it would been obvious to provide for relational alignment between the pickup and transport entities to allow for an appropriate transfer of goods so that the potential of a failed transfer is minimized. 
As per claim 7, Patron teaches the method of Claim 6, wherein the robot has a first assembly for causing the transport container to translate in three orthogonal directions (107, Fig. 1A, [0104] “wheels to be lowered and/or raised” (up/down), [0470] rotation of telescoping platform allows the translation in two orthogonal directions in consideration of what is “forward” see [0471]) and a second assembly for causing the transport container to rotate about three orthogonal axes ([0470] “the telescoping platform may be capable of rotating 360 degrees around a vertical axis”, “for raising and/or lowering the autonomous neighboring vehicle 100 so as to traverse a gradation change (this would permit rotation in each axis when combined with the previously disclosed rotation)).  Patron does not explicitly disclose that these rotations and translations are relative to the pickup container for permitting alignment of the opening of the transport container with the opening of the pickup container.  However, these changes in orientation are recited in a broader way such that they obviate the claim language.  It would have been obvious to modify Patron with the ability to modify its orientation in order to align appropriately with a pickup container in order to minimize the chance of a failed operation.
As per claim 9, Patron teaches the method of Claim 1.  Patron does not explicitly disclose that the transport container has a transport mechanism for moving the article inside the transport container.  Weichers teaches the transport container has a transport mechanism for moving the article inside the transport container (21, Fig. 2F [0051] “The transport unit 21 in the form of the gripping arm also comprises a plurality of joints 23 which provide the gripping arm with the necessary flexibility in order to be able to always engage in the customer vehicle 4 through the open closure unit 8 in a reliable manner and without damaging the customer vehicle 4. In this case, the gripping section 22 functions in a similar manner to a hand, with the result that a shipment 1 held ready in the customer vehicle 4 can also be gripped by the gripping section 22, if necessary, and can be removed from the vehicle through the open closure unit 8 and can be placed into the distribution vehicle 2.”)  It would have been obvious to modify Patron with a mechanism for moving the object into the transport container to allow for automated, contactless, pickup.
As per claim 10, Patron teaches the method of Claim 1, wherein the robot is vehicle free of a human driver compartment ([0096] “driverless delivery vehicle”, also, Fig. 1A does not provide for a human driver compartment).
As per claim 12, Patron teaches the method of Claim 1, wherein the navigating the robot over an outdoor transportation network step include accessing a virtual map to chart a course over the outdoor transportation network from the first location to the second location ([0104] “These paths … may be mapped… in order to create a map via the sensor system” and [0119] “In some embodiments, the navigation and pathing system 242 could be configured to incorporate data from … one or more predetermined maps so as to determine the driving path for autonomous neighborhood vehicle”).  
 As per claim 13, the Applicant has recited a method having essentially the same limitations as claim 1, is rejected under the rationale presented supra mutatis mutandis.
As per claim 14, the Applicant has recited a method having essentially the same limitations as claim 5, is rejected under the rationale presented supra mutatis mutandis.
As per claim 15, Patron teaches the method of Claim 13, wherein the additionally navigating step includes autonomously navigating the robot ([0024]) over an outdoor transportation network from the first location to the second location.  
As per claim 16, Patron teaches the method of Claim 15, wherein the navigating the robot to the first location step includes autonomously navigating the robot to the first location ([0024]). 
 As per claim 17, the Applicant has recited a method having essentially the same limitations as claim 10, is rejected under the rationale presented supra mutatis mutandis.
As per claim 18, the Applicant has recited a computer implemented method having essentially the same limitations as claim 1, and is rejected under the rationale presented supra.
As per claim 19, the Applicant has recited a computer implemented method having essentially the same limitations as claim 6, and is rejected under the rationale presented supra.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patron in view of Weichers (Modified Patron) as applied to claim 1 above, and further in view of Blackwell (US 8,041,456).
As per claim 8, Modified Patron teaches the method of Claim 1. Modified Patron not explicitly disclose the causing the robot step includes causing the at least one computer to cause the robot to pick up the article from the ground surface at the first location.  However, in a related invention, Blackwell teaches the ability of an autonomous robot to pick items off of the ground (Col. 8, lines 58-61).  It would have been obvious to modify Patron to include the ability to pick items off of the ground so that in the circumstance the autonomous vehicle drops a parcel it may collect it from the ground and continue its operation without additional issues.
As per claim 20, the Applicant has recited a computer implemented method having essentially the same limitations as claim 8, and is rejected under the rationale presented supra.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patron in view of Weichers (Modified Patron), and further in view of “Domino’s” (See NPL listed on PTO-892 submitted herewith.).
As per claim 11, Modified Patron teaches the method of Claim 1. Modified Patron teaches the utilization of the device to deliver orders from a business affiliated with the device ([0654]) and that the consumer device may be a smart phone or the like ([0101]).  Patron does not explicitly disclose that the receiving step includes purchasing the article by the user on the computing device.  However, in a related invention, Domino’s utilizes an phone based app ordering system whereby autonomous deliver of a desired item may be carried out (paragraphs 3 and 6).  It would have been obvious to modify Patron to allow for a user to place an order for a purchase on the computing device so that the order may be expedited and allow for a user to have minimal departures from their computing device which may cause inefficiencies in the ordering process such as dealing with a human operator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 17 of U.S. Patent No. 11,009,886 (‘886) in view of Patron (US 2015/0202770) in view of Weichers (US 2017/0024688) and Gurin (US 2018/0186274).

As per claim 1, issued claim 1 of ‘886 does not explicitly disclose a robot having a plurality of wheels, where the closeable transport container is carried by said wheels and that said container is moved relative to said wheels as a function of the position of the article at the first position.  However, in a related invention, Patron teaches a robot having a plurality of wheels ([0006] “The autonomous robot may be a two-wheeled transportation device, a three-wheeled transportation device, and/or a four-wheeled transportation device”) and a closeable transport container carried by the plurality of wheels ([0006] “The autonomous robot may include a rectangular storage container that is substantially above an area formed by wheels of the autonomous robot”) to the first location ([0115] “vehicle 100 is autonomously navigable to the destination”), moving the closeable transport container to the plurality of wheels ([0012] “A telescopic riser coupled to a base of the robot may automatically displace a set of front wheels to rise and/or fall based on the detected one of the gradation [] to provide mechanical stability for the item in a rectangular storage compartment of the robot”)

However, in a related invention, Gurin teaches dynamically changing the height or docking angle of the vehicle to align with an external loading position of an item for pickup (claim 7 “or unloading mode interfacing with an external loading dock and an external transport vehicle height altering device operable to dynamically change at least one of the transport vehicle height or docking angle to align with the external loading dock for the loading or unloading of the at least one box.”)  It would have been obvious to modify Patron with the ability to move the transport container relative to the position of the article in order to ensure appropriate alignment necessary for the transfer of the article and to have a plurality of wheels in order to allow for smoother movement of the robot over rough terrain.  
As per claim 13, the Applicant has recited a computer implemented method having essentially the same limitations as claim 1, and is rejected under the rationale presented supra as applicable to issued claim 12.
As per claim 18, the Applicant has recited a computer implemented method having essentially the same limitations as claim 1, and is rejected under the rationale presented supra as applicable to issued claim 17.
Further, Claims 2-12, 14-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 5, 6, 7, 8, 1, 9, 11, 12, 13, 14, 15, 18, and 8 of U.S. Patent No. 10,940,806 (‘806). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as recited are broader in scope than those issued in consideration of the obvious modifications rejected supra, thus the new scope is obviated by the previously issued claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663